UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8283


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COLIN F. GORDON, a/k/a         Big   Daddy,   a/k/a   Christopher   A.
Donald, a/k/a Daddy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:04-cr-00023-JPJ-1)


Submitted:    April 23, 2009                      Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Colin F. Gordon, Appellant Pro Se.        Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Colin   F.   Gordon   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Gordon, No. 3:04-cr-00023-JPJ-

1 (W.D. Va. Oct. 10, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2